DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2021 is being considered by the examiner. 

Status of Claims
Claims 1-5 are pending in this application.
Claims 1 and 5 are amended.
Claims 1-5 are presented for examination. 

Response to Arguments/Amendments
Applicant’s amendments and arguments, filed on 7 October 2021, with respect to the specification objection has been fully considered, and are withdrawn.
Applicant’s amendments and arguments with respect to the claim objection has been fully considered, and are withdrawn.

Regarding the rejection under 35 USC 101, Applicant argues (pages 5-6 of the Remarks) that claim 1 contains a method that cannot be a signal medium and claim 5 has been amended to add a processor, thus not a software per se. The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1 and 5.
In Diamond vs. Diehr (450 U.S. 175 (1981)), the patent contained a mathematical formula which implements or applies the formula in a structure or process which is performing a function such as transforming or reducing an article to a different state or thing. In Diamond vs Diehr, the raw and uncured synthetic rubber is cured into a precision product due to the improvement of the system through the formula claimed. Diamond vs Diehr satisfies the requirements for 101.
In the instant application, the claims are drawn to acquiring information, a calculation, and transmitting an alert. The courts have recognized storing and retrieving information in memory, receiving or transmitting data over a network, or performing repetitive calculations (MPEP 2106.05(d)(II)) as well-understood, routine, and conventional functions when they are claimed in a merely generic manner. The claimed invention calculates a condition that is likely to cause a traffic violation, from acquired information where a traffic violation has occurred in the path, to transmit an alert over a network.  The current claims do not transform the vehicle or a system into a different state or thing. The instant application is not integrated into the vehicle. The transmission of the alert to the vehicle does not improve the performance of the vehicle.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
[Step 1] Representative claim 1 teaches an information processing method for vehicle risk mitigation. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the vehicle and the processor, not explicitly recited, required to carry out the steps, claim 1 is merely drawn to a series of steps:
acquiring a condition that is likely to cause a traffic violation, the condition being derived for a relevant site where a traffic violation occurred in the past 
communicating alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause a traffic violation
wherein even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused 
The steps are, essentially, a process of vehicle risk mitigation. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 contains a vehicle and a not explicitly claimed processor would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of the vehicle and computer are recited in the specification at a high-level of generality, (see Spec: Pg. 5 Para. 0015, Pg. 21 Para. 0051) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the vehicle and computer, not explicitly recited. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a vehicle and a processor amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the vehicle and processor, not explicitly recited. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
claims 2-4 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 2-4 are also rejected under 35 U.S.C. 101.
[Step 1] Representative claim 5 teaches an information processing device for vehicle risk mitigation. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for the vehicle and the processor, not explicitly recited, required to carry out the steps, claim 5 is merely drawn to a series of steps:
acquire a condition that is likely to cause a traffic violation, the condition being derived for a relevant site where a traffic violation occurred in the past
communicate alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause a traffic violation 
wherein even if the traveling -3-Application No. 16/293,989 situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the processor does not communicate the alert information if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position
The steps are, essentially, a process of vehicle risk mitigation. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
claim 5 contains a vehicle and a processor would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of the vehicle and computer are recited in the specification at a high-level of generality, (see Spec: Pg. 5 Para. 0015, Pg. 21 Para. 0051) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the vehicle and computer, not explicitly recited. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a vehicle and a processor amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the vehicle and processor. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. in (US Publication Number 2019/0228654 A1) in view of Herz et al. (US Patent 8,799,461 B2). 
claim 1, Olsen teaches an information processing method (Olsen: Para. 0055, 0151, 0158).
Olsen doesn’t explicitly teach acquiring a condition that is likely to cause a traffic violation, the condition being derived for a relevant site where a traffic violation occurred in the past.
However, Olsen is deemed to disclose an equivalent teaching. Olsen discloses locations of fog, slippery roads, road congestion, construction, and accidents that create dynamic geo-fences of flexible boundaries and speed limits (Olsen: Para. 0151). When a vehicle enters a dynamic geo-fence an audio alert is played (Olsen: Para. 0158). Olsen's system collects dynamic geo-fences with a speed limit caused by an accidents and alerts the driver entering the geo-fence of the new speed limit because the temporarily lowered speed limit is likely to cause the traffic violation of speeding before fines are levied (Olsen: Para. 0055, 0151, 0158).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to acquire conditions likely to cause a traffic violation such as dynamic geo-fence due to an accident or construction containing changing speed limits in order to alert a driver entering a new geo-fence of a temporary lower speed limit to prevent traffic violations (Olsen: Para. 0055, 0151, 0158).
In the following limitation, Olsen teaches communicating alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause a traffic violation (Olsen: Para. 0158; when a vehicle enters or leaves a dynamic geo-fence, an audio alert shall be played to the driver).
wherein even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
However Herz, in the same field of endeavor, teaches wherein even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
Herz includes a device that notices the car is being driven too fast and if several accidents have occurred on the given stretch of road under similar conditions the driver would be informed of that fact (Herz: Col. 8 Lines 37-49). Too fast is at least too fast for the road condition or speeding, a ticket can be given for either so driving too fast is a traffic violation. Conversely, if a driver is going rather fast, but current conditions are good, the device could increase its warning threshold to avoid needlessly bothering the driver (Herz: Col. 8 Lines 37-49). Herz includes a second condition where the driver is going rather fast, and increasing the threshold to avoid a driver notification of the upcoming stretch of road due to driver behavior a prior to reaching the relevant site.
It would have been obvious as of the application’s effective filing date to incorporate Herz’s current driver information to increase and decrease the verbal warning threshold (Herz: Col. 8 Lines 37-49) into Olsen’s dynamic geo-fence audio alert due to a road accident (Olsen: Para. 0151, 0158) in order to not communicate an 
Regarding claim 2, Olsen teaches the information processing method according to claim 1, wherein the acquiring includes acquiring the condition that is likely to cause a traffic violation when the vehicle is traveling toward the relevant site (Olsen: Para. 0158-0160; fog or accident can be cleared prior the original dynamic geo-fence settings, or construction work on an area can last longer than originally planned; when a vehicle enters or leaves a dynamic geo-fence, an audio alert shall be played to the driver).
Regarding claim 5, Olsen teaches an information processing device (Olsen: Para. 0055, 0151, 0158).
Olsen doesn’t explicitly teach a processor configured to: acquire a condition that is likely to cause a traffic violation, the condition being derived for a relevant site where a traffic violation occurred in the past.
However, Olsen is deemed to disclose an equivalent teaching. Olsen discloses locations of fog, slippery roads, road congestion, construction, and accidents that create dynamic geo-fences of flexible boundaries and speed limits (Olsen: Para. 0151). When a vehicle enters a dynamic geo-fence an audio alert is played (Olsen: Para. 0158). Olsen's system collects dynamic geo-fences with a speed limit caused by an accidents and alerts the driver entering the geo-fence of the new speed limit because the temporarily lowered speed limit is likely to cause the traffic violation of speeding before fines are levied (Olsen: Para. 0055, 0151, 0158).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to acquire conditions likely to cause a traffic violation such as dynamic geo-
In the following limitation, Olsen teaches communicate alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause a traffic violation, the condition being acquired by the processor (Olsen: Para. 0158; when a vehicle enters or leaves a dynamic geo-fence, an audio alert shall be played to the driver).
Olsen doesn’t explicitly teach wherein even if the traveling-3-Application No. 16/293,989 situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the processor does not communicate the alert information if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
However Herz, in the same field of endeavor, teaches wherein even if the traveling-3-Application No. 16/293,989 situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the processor does not communicate the alert information if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
Herz includes a device that notices the car is being driven too fast and if several accidents have occurred on the given stretch of road under similar conditions the driver would be informed of that fact (Herz: Col. 8 Lines 37-49). Too fast is at least too fast for the road condition or speeding, a ticket can be given for either so driving too fast is a 
It would have been obvious as of the application’s effective filing date to incorporate Herz’s current driver information to increase and decrease the verbal warning threshold (Herz: Col. 8 Lines 37-49) into Olsen’s dynamic geo-fence audio alert due to a road accident (Olsen: Para. 0151, 0158) in order to not communicate an information alert if the driver has not committed a traffic violation during a predetermined distance from the current position.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. in (US Publication Number 2019/0228654 A1) in view of Herz et al. (US Patent 8,799,461 B2) and in further view of Vose et al. (US Patent Number 10,417,914 B1). 
Regarding claim 3, Olsen teaches the information processing method according to claim 1, further comprising: acquiring vehicle information on a plurality of vehicles that have caused a traffic violation, driver information on the plurality of vehicles, and information on a surrounding environment of the plurality of vehicles (Olsen: Para. 0055, 0130-0135; collect information from vehicles and communicate with a number of government regulatory bodies including law enforcement agencies about potential law violations).
deriving sites and conditions in which the plurality of vehicles caused a traffic violation, based on the information acquired in the acquiring of information.
However Vose, in the same field of endeavor, teaches deriving sites and conditions in which the plurality of vehicles caused a traffic violation, based on the information acquired in the acquiring of information (Vose: Col. 9 Lines 43-55; the insurance provider may assess a level of risk for the vehicle to experience an animal collision based upon the localized environment data).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s database of collision, environmental data, and driver information (Vose: Col. 9 Lines 43-55, Col. 9 Line 57 – Col. 10 Line 1) to create Olsen’s dynamic geo-fence notification in order to prevent future traffic violations in calculated risk areas (Olsen: Para. 0055, 0151, 0158).
In the following limitation, Olsen teaches extracting, from a plurality of sites and conditions derived in the deriving, the relevant site and the condition that is likely to cause a traffic violation (Olsen: Para. 0024, 0055, 0056; collect information from vehicles; communicating with nearby infrastructure such as stoplights and street lights).
Regarding claim 4, Olsen doesn’t explicitly teach wherein the condition that is likely to cause a traffic violation includes at least one of a route traveled by the vehicle before the relevant site, a speed of the vehicle at the relevant site, a weather at the relevant site, a time zone in which the vehicle traveled at the relevant site, a history of driving by the driver, an age of the driver, a place of birth of the driver, and the number of times that the driver traveled at the relevant site.
wherein the condition that is likely to cause a traffic violation includes at least one of a route traveled by the vehicle before the relevant site, a speed of the vehicle at the relevant site, a weather at the relevant site, a time zone in which the vehicle traveled at the relevant site, a history of driving by the driver, an age of the driver, a place of birth of the driver, and the number of times that the driver traveled at the relevant site (Vose: Col. 8 Line 63 - Col. 9 Line 7, Col. 9 Line 57- Col. 10 Line 1; environment data may include factors related to the time of year or the time of day; the driver is at an elevated risk for an animal collision due to his advanced age).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s database of collision, environmental data, and driver information (Vose: Col. 9 Lines 43-55, Col. 9 Line 57 – Col. 10 Line 1) to create Olsen’s dynamic geo-fence notification in order to prevent future traffic violations in calculated risk areas (Olsen: Para. 0055, 0151, 0158).



Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered, but are moot because the arguments do not apply to the references being used in the current rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US Publication Number 2018/0043901 A1 teaches medical notification based on driver obtained data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663